Case 18-10248-|\/|FW Doc 1183 Filed 10/23/18 Page 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter ll
)
THE BON-TON STORES, INC., ) Case No.: 18-10248 (MFW)
et al. ) (Jointly Adrninistered)
)
Debtors. )

)

 

MO'I`ION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-l and the attached certification, counsel moves the admission pro
hac vice of Jeffrey N. Rothleder, Esquire, of Clark Hill PLC, to represent Edens Plaza LLC and Edens
Annex LLC in this case.

Dated: October 22, 2018 CLARK HlLL PLC

/s/ Karen M. Grivner

Karen M. Grivner (DE Bar No. 4372)
824 N. Market St., Suite 710
Wilmington, DE 19801

Telephone: 302-250-4749;

Facsimile: 302-421-9439

Email: kg rivner-@clarkhill.com
Attomeys for Edens Plaza LLC and Edens Annex LLC
CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars for the States of District of Columbia,
Maryland and Virginia, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. l also certify that l am generally
familiar with the Court’s Local Rules and the Revised Standing Order for District Court Fund revised
8/31/2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court prior to filing this Motion.

Dated: October 22, 2018

 

 

Je ey N. Rothleder
C rk Hill PLC
0

l l Pennsylvania Ave. NW, Suite 1300 South
Washington, DC 20004

Telephone: 202-640-6669

Facsimile: 202-722-0919

Email: ]'rothleder@clarkhill.com

ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

